Exhibit 10.4

 

[g309881kei001.jpg]

 

Amendment to Credit Agreement

 

This agreement is dated as of November 6, 2009, by and between Supreme
Corporation (the “Borrower”) and JPMorgan Chase Bank, N.A. (together with its
successors and assigns the “Bank”). The provisions of this agreement are
effective on the date that this agreement has been executed by all of the
signers and delivered to the Bank (the “Effective Date”).

 

WHEREAS, the Borrower and the Bank entered into a credit agreement dated
December 23, 2008, as amended (if applicable) (the “Credit Agreement”); and

 

WHEREAS, the Borrower has requested and the Bank has agreed to amend the Credit
Agreement as set forth in this agreement;

 

NOW, THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:

 

1.                                      DEFINED TERMS. Capitalized terms used in
this agreement shall have the same meanings as in the Credit Agreement, unless
otherwise defined in this agreement.

 

2.                                      WAIVER. The Bank hereby waives the
violation of Section 5.2 of the Credit Agreement, entitled “O. Adjusted EBITDA”,
and any default caused thereby, which violations occurred prior to the date of
this agreement, but strict compliance with each of these covenants shall be
required at all times hereafter. Nothing in this paragraph shall be construed as
a waiver of any other term or condition of the Credit Agreement nor shall be
construed as a commitment on the part of the Bank to waive any subsequent
violation of the same or any other term or condition set forth in the Credit
Agreement, as amended by this agreement.

 

3.                                      MODIFICATION OF CREDIT AGREEMENT. The
Credit Agreement is hereby amended as follows:

 

3.1                               From and after the Effective Date, Section 5.2
of the Credit Agreement captioned “M. Tangible Net Worth” is hereby amended and
restated to read as follows:

 

M.             Tangible Net Worth.  Permit at October 31, 2009, or at any time
thereafter, the consolidated Tangible Net Worth of the Borrower and its
Subsidiaries to be less than $64,000,000.00

 

3.2          That certain Amendment to Credit Agreement dated as of September 9,
2009, by and between the Borrower and the Bank, in the first recital paragraph
incorrectly referred to the Credit Agreement as being dated “January 5, 2004,
“and the Borrower and the Bank hereby agree that this date should have read, and
is hereby amended and corrected to read :December 23, 2008.

 

4.                                      RATIFICATION. The Borrower ratifies and
reaffirms the Credit Agreement and the Credit Agreement shall remain in full
force and effect as modified by this agreement.

 

5.                                      BORROWER REPRESENTATIONS AND WARRANTIES.
The Borrower represents and warrants that, other than as may be described in
Section 2 of this agreement (a) the representations and warranties contained in
the Credit Agreement are true and correct in all material respects as of the
date of this agreement, (b) no condition, event, act or omission which could
constitute a default or an event of default under the Credit Agreement, as
modified by this agreement, or any other Related Document exists, and (c) no
condition, event, act or omission has occurred and is continuing that with the
giving of notice, or the passage of time or both, would constitute a default or
an event of default under the Credit Agreement, as modified by this agreement,
or any other Related Document.

 

6.                                      FEES AND EXPENSES. The Borrower agrees
to pay all fees and out-of-pocket disbursements incurred by the Bank in
connection with this agreement, including legal fees incurred by the Bank in the
preparation, consummation, administration and enforcement of this agreement.

 

7.                                      EXECUTION AND DELIVERY. This agreement
shall become effective only after it is fully executed by the Borrower and the
Bank, and the Bank shall have received from the Borrower the following
documents: Note Modification Agreement.

 

8.                                      ACKNOWLEDGEMENTS OF BORROWER / RELEASE.
The Borrower acknowledges that as of the date of this agreement it has no
offsets with respect to all amounts owed by the Borrower to the Bank arising
under or related to the

 

--------------------------------------------------------------------------------


 

Credit Agreement, as modified by this agreement, or any other Related Document
on or prior to the date of this agreement. The Borrower fully, finally and
forever releases and discharges the Bank, its successors and assigns and their
respective directors, officers, employees, agents and representatives (each a
“Bank Party”) from any and all claims, causes of action, debts, demands and
liabilities, of whatever kind or nature, in law or in equity, of the Borrower,
whether now known or unknown to the Borrower, which may have arisen in
connection with the Credit Agreement or the actions or omissions of any Bank
Party related to the Credit Agreement on or prior to the date hereof. The
Borrower acknowledges and agrees that this agreement is limited to the terms
outlined above, and shall not be construed as an agreement to change any other
terms or provisions of the Credit Agreement. This agreement shall not establish
a course of dealing or be construed as evidence of any willingness on the Bank’s
part to grant other or future agreements, should any be requested.

 

9.                                      INTEGRATION, ENTIRE AGREEMENT, CHANGE,
DISCHARGE, TERMINATION, OR WAIVER. The Credit Agreement, as modified by this
agreement, and the other Related Documents contain the complete understanding
and agreement of the Borrower and the Bank in respect of the Credit Facilities
and supersede all prior understandings and negotiations. No provision of the
Credit Agreement, as modified by this agreement, or the other Related Documents,
may be changed, discharged, supplemented, terminated, or waived except in a
writing signed by the party against whom it is being enforced.

 

10.                               Governing Law and Venue. This agreement shall
be governed by and construed in accordance with the laws of the State of Indiana
(without giving effect to its laws of conflicts). The Borrower agrees that any
legal action or proceeding with respect to any of its obligations under this
agreement may be brought by the Bank in any state or federal court located in
the State of Indiana, as the Bank in its sole discretion may elect. By the
execution and delivery of this agreement, the Borrower submits to and accepts,
for itself and in respect of its property, generally and unconditionally, the
non-exclusive jurisdiction of those courts. The Borrower waives any claim that
the State of Indiana is not a convenient forum or the proper venue for any such
suit, action or proceeding.

 

11.                               NOT A NOVATION. This agreement is a
modification only and not a novation. Except as expressly modified by this
agreement, the Credit Agreement, any other Related Documents, and all the terms
and conditions thereof, shall be and remain in full force and effect with the
changes herein deemed to be incorporated therein. This agreement is to be
considered attached to the Credit Agreement and made a part thereof. This
agreement shall not release or affect the liability of any guarantor of any
promissory note or credit facility executed in reference to the Credit Agreement
or release any owner of collateral granted as security for the Credit Agreement.
The validity, priority and enforceability of the Credit Agreement shall not be
impaired hereby. To the extent that any provision of this agreement conflicts
with any term or condition set forth in the Credit Agreement, or any other
Related Documents, the provisions of this agreement shall supersede and control.
The Bank expressly reserves all rights against all parties to the Credit
Agreement and the other Related Documents.

 

 

 

Borrower:

 

 

 

Supreme Corporation

 

 

 

By:

/s/ Jeff Mowery

 

 

 

Jeff Mowery

CFO

 

 

Printed Name

Title

 

 

 

Date Signed:

11-6-09

 

 

 

Bank:

 

 

 

JPMorgan Chase Bank, N.A.

 

 

 

By:

/s/

 

 

 

 

VP

 

 

Printed Name

Title

 

 

 

Date Signed:

11-6-09

 

 

2

--------------------------------------------------------------------------------